Case 7:18-mj-02601 Document1 Filed in TXSD on 12/20/18 Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America

 

 

 

)
Vv. ) .
Paola TREJO Castro )  CaseNo. F118 my 2601
COB: United States of America )
YOB: 1996 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/19/2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated: .
Code Section | Offense Description
21 USC 841 did knowingly and intentionally possess with the intent to distribute
approximately 1.06 kilograms of methamphetamine a Schedule II controlled
substance.
. 21 USC 952 did knowingly and intentionally import with the intent to distribute
. approximately 1.06 kilograms of methamphetamine a Schedule II controlled
substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT A

- @& Continued on the attached sheet.
SL b « f A - l y donn—tt
j } fr CE? “ Complainant's signature
an | : Tanner Fullmer, HSI Special Agent
Z = la / a a/ 5 Printed name and title

Sworn to before me and signed in my presence.

Date: Laka) § C! S644, CY ze
La

 

 

Judge's signature -

J d dua Ee
City and state: McAllen, TX U.S. Magistrate ju Pekin s

Printed name and title

 
Case 7:18-mj-02601 Document1 Filed in TXSD on 12/20/18 Page 2 of 2
ATTACHMENT A

This affidavit is intended to establish sufficient probable cause and does not set forth all of my knowledge
about this matter.

On December 19, 2018, Paola TREJO Castro (United States Citizen) applied for admission into the United

__ States as a pedestrian (US) at the Hidalgo, Texas, Port of Entry (POE).

’ A primary Customs and Border Protection Officer (CBPO) obtained a negative declaration for drugs and
other items from TREJO. The CBPO asked TREJO to open her sweater and noticed a bulge under TREJOs
blouse. The CBPO conducted a pat-down and felt an anomaly on TREJOs abdominal area. TREJO stated
the anomaly was a girdle. TREJO admitted to having an item under the girdle.

At secondary, a CBPO conducted a pat-down and discovered a package wrapped in duct tape around
TREJOs waist. The package weighed 1.06 kilograms and field tested positive for methamphetamine.

On December 19, 2018 Homeland Security Investigations (HSI) Special Agent (SA) Tanner Fullmer, HSI
Task Force Officer (TFO) Edgar Reynoso and additional HSI personnel interviewed TREJO, who waived
her Miranda Rights in writing and stated the following in summary:

TREJO admitted to coordinating with subjects in Mexico to smuggle narcotics into the U.S. TREJO

willingly agreed to smuggle an unknown type and quantity of narcotics into the U.S. on her person for
$300.00.

Page 1of1
